West, J.
(dissenting) : The plaintiff occupies the anomalous position of asking to recover for what she has already sold the defendant and been paid for. If she were presenting a question of homestead occupancy or right of possession, or even one for the cancellation of a lease or deed, the essential unfairness would not be so apparent. She voluntarily executed the conveyances, she received all she asked therefor, year after year she watched with full knowledge the investment of the defendant’s capital on the strength of such conveyances, and, because the thing turned out more prosperously than was foreseen, she now seeks to make him pay her all the proceeds and has been given judgment for a portion thereof. When she executed the instruments she said, in effect and in equity,' that, although they might be void in law, she would treat them as valid. During every day she watched the work she added to such agreement the weight of her acquiescence — a continuing reassurance to the defendant that she would keep her word.
Of course,' the husband might return and sue, or she might die and the children sue, but, as for herself, the merest and commonest honesty should impel, as the courts should compel, her to keep faith.
Neither the doctrine of clean hands nor the decisions of this court hold out a reward under such circumstances. (McAlpine v. Powell, 44 Kan. 411, 24 Pac. 353; Sellers v. Gay, 53 Kan. 354, 36 Pac. 744; Adams v. Gilbert, 67 Kan. 273, 72 Pac. 769; and especially Shay v. Bevis, 72 Kan. 208, 83 Pac. 202.)
In the former opinion (93 Kan. 72, 77, 143 Pac. 430) it was said:
“Upon a full trial of the facts in this case it may develop that the plaintiff is estopped by her conduct.”
That prophecy has, to my mind, become a reality.
Dawson, J., dissents.